DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Analysis – Applicant as his/her own Lexicographer
2.	As previously noted, Applicant has provided their own definitions to the terms of:  electrolyte composition, electrolyte salt, anode, cathode, lithium ion battery, and lithium/boron compound (see P13-20 of the PGPUB).  Accordingly, these explicit definitions will control the interpretations of these terms within the claims.  

3.	As also previously noted, with respect to the ranges as claimed, the instant specification notes the following:  

    PNG
    media_image1.png
    113
    633
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    27
    563
    media_image2.png
    Greyscale


Thus, all claimed ranges are considered to include slight variations above and below the stated ranges such that, for example, “in a range of 2 to 5 percent” is interpreted as “in a range from [about] 2 to [about] 5 percent by weight.”  

4.	Applicant previously amended claim 1 to recite, “An electrolyte composition consisting essentially of…”  The instant disclosure teaches the transitional phrase “consisting essentially of” is defined as follows:

    PNG
    media_image3.png
    279
    420
    media_image3.png
    Greyscale

The transitional phrase will be examined accordingly.

Claim Rejections - 35 USC § 103
5.	The rejections of claims 1, 12-17 and 19, under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2013/033595) (published March 7 2013) (using US 2014/0248529 as a copy thereof with citations thereto) in view of any of the following references:
Tokuda et al. (US 2013/0216919) (“Rejection A”); or
Jow et al. (US 7,172,834) (“Rejection B”); or
Yamaguchi et al. (US 2005/0196670) and Lamanna et al. (US 2014/0093783) (“Rejection C”) are each maintained.
	Regarding claim 1, Chen teaches an electrolyte composition consisting essentially of:
	a) from about 40% to about 90% by weight of the solvent mixture, and more narrowly about 50% to about 80 wt% of the solvent mixture, of a fluorinated acyclic carboxylic acid ester with CH3COOCH2CF2H explicitly taught (P49, 59);
	b) at least one co-solvent with the example of ethylene carbonate exemplified (P58), wherein if only this one co-solvent is utilized as taught by Chen (P58:  “…and at least one co-solvent..”), it would be in amount of 10-60 wt%, or 20-50 wt%, based on the solvent mixture in view of the teaching that the other co-solvent (component a: fluorinated acyclic carboxylic acid ester that is CH3COOCH2CF2H) is taught in an amount of 40-90 wt% [e.g., a solvent mixture of 100 wt% using 40 wt% CH3COOCH2CF2H results in the remainder (60 wt%) of the other co-solvent];
Note P60 explicitly teaches the combination of CH3CO2CH2CF2H and ethylene carbonate 
	c) lithium bis(oxalato) borate (“LiBOB”) as an electrolyte salt (P61, 72, 74)
	d) lithium hexafluorophosphate in an amount of 0.2 to about 2.0 Molar (=moles/L) (P61-62, 74) used an electrolyte salt, wherein mixtures of two or more of the disclosed electrolyte salts can be utilized (P74); and
	e) an additive including fluoroethylene carbonate in an amount of 0.01 to about 5% by weight of the total electrolyte composition (P81).  
	Regarding the above ranges for component d) and e) with respect to the claimed ranges, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  
	The only deficiencies of Chen are that the lithium bis(oxalato) borate electrolyte salt is not taught at being used at in an amount of 0.5 to 2.0% by weight as claimed, with the amounts of components a, b, and c  (CH3COOCH2CF2H, ethylene carbonate, and LiBOB, respectively) being based on the total weight of the electrolyte composition [the amounts of a and b are with respect to the solvent mixture versus the total weight of the electrolyte composition (P58-59)].  
These features are remedied by any of the following references individually (Rejections A-C):
Rejection A:  Tokuda teaches analogous art of non-aqueous lithium battery electrolyte compositions and that two lithium salts may be used concurrently including the example of LiPF6 and LiBOB (P47-48), wherein the blending amount of LiBOB w/r/t 100 wt% of the total non-aqueous electrolyte solution is given at 0.01-12 wt%, and preferably 0.1-10 wt%, because within these ranges there are enhanced effects on output characteristic, and load characteristic at both low and high temperature (P49).  Tokuda further teaches that if the blending amount is excessive, battery characteristics may be impaired on account of precipitation at low temperature, while an excessively small content may result in a lowered effect on enhancing the low-temperature characteristic, cycle characteristic, high-temperature storage characteristic and so forth (P49).   
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the electrolyte composition of Chen, comprising LiPF6 and LiBOB as suitable electrolyte salts that may be used as a mixture (P61-74), to include LiBOB in an amount of 0.01-12 wt%, and preferably 0.1-10 wt% based on the 100 wt% of the electrolyte composition, given that Tokuda teaches this amount when used concomitantly with LiFP6 provides for enhanced effects on output characteristic, and load characteristic at both low and high temperature (P47-49).
	The combined teaching provide overlapping ranges for each of a, b, and c based on calculated amounts with respect to the total electrolyte composition.  A sample calculation is below to demonstrate this feature using specific values selected from the explicitly taught ranges for each of the components above:

    PNG
    media_image4.png
    526
    550
    media_image4.png
    Greyscale

	This is only one example from the ranges taught by Chen as modified by Tokuda, and thus there are intrinsically respective ranges for each of a, b, and c  a range that overlap with those claimed when all the values are calculated.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  The prior art thus provides teaching, suggestion, and motivation to arrive at the electrolyte composition with ranges that overlap with those claimed for each of a, b, and c relative to the total weight of the electrolyte composition. 	
Rejection B:  Jow teaches analogous art of an electrolyte composition for a lithium battery including a specified salt mixture in which LiPF6 is utilized with the additive salt LiBOB in an amount of 0.1-60 mole percent of the total of the additive salt and electrolyte salt content of the electrolyte (abstract).  Jow teaches the use of LiBOB in conjunction with ethylene carbonate with ethylene carbonate in a range of 10 to about 60% (C6/L44-51).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the electrolyte composition of Chen, comprising LiPF6 and LiBOB as suitable electrolyte salts that may be used as a mixture (P61-74) and ethylene carbonate as the co-solvent (P58, 60), to include LiBOB in an amount of 0.1-60 mole percent of the total of the additive salt and electrolyte salt content of the electrolyte (abstract; full disclosure) given Jow teaches the concurrent use of such salts and the optimization of the amount of LiBOB w/r/t to LiPF6 (although stated in different terms of mole percent versus wt%) in order to promote formation of a protective layer on the carbonaceous anode material that protects the anode from propylene-carbonate electrolytes so that the lithium ion cells using such electrolytes are stable and have a wide operating temperature (C6/L10-24).  With respect to the amount of LiBOB, the following case law is pertinent:
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re
Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

The combined teaching provides overlapping ranges based on calculated amounts with 
respect to the total electrolyte composition.  A sample calculation is below to demonstrate this feature using specific values selected from the explicitly taught ranges for each of the components above:

    PNG
    media_image5.png
    608
    647
    media_image5.png
    Greyscale

	This is only one example from the ranges taught by Chen as modified by Jow, and thus there are intrinsically respective ranges for each of a, b, and c that overlap with those claimed when all the values are calculated.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).   The prior art thus provides teaching, suggestion, and motivation to arrive at the electrolyte composition with ranges that overlap with those claimed for each of a, b, and c relative to the total weight of the electrolyte composition. 
Rejection C:  Yamaguchi teaches analogous art of an electrolyte solution for a lithium battery in which the electrolyte includes a first electrolyte salt of LiB(C2O4)2 (i.e., lithium bis(oxalate)borate or “LiBOB” and a second electrolyte salt including at least one kind selected from a group including LiPF6 (abstract).  Yamaguchi teaches that a coating is formed on the anode by the first electrolyte salt and high ionic conductivity can be obtained by the second electrolyte salt (abstract).  Yamaguchi also teaches the use of fluoroethylene carbonate (abstract; P54) (component e as claimed).  Yamaguchi teaches the following with respect to the amount of the first electrolyte salt of LiBOB:

    PNG
    media_image6.png
    176
    427
    media_image6.png
    Greyscale

The coating formed on the anode by LiBOB creates the known beneficial results of extended calendar and cycle life as taught by Lamanna (P3):  
 [0003] Stabilizing the electrode/electrolyte interface is a key to 
controlling and minimizing these undesirable reactions and improving the cycle 
life and voltage and temperature performance limits of Li ion batteries.  
Electrolyte additives designed to selectively react with, bond to, or self 
organize at the electrode surface in a way that passivates the interface 
represents one of the simplest and potentially most cost effective ways of 
achieving this goal.  The effect of common electrolyte solvents and additives, 
such as ethylene carbonate (EC), vinylene carbonate (VC), 2-fluoroethylene 
carbonate (FEC), and lithium bisoxalatoborate (LiBOB), on the stability of the 
negative electrode SEI (solid-electrolyte interface) layer is well documented.  
Evidence suggests that vinylene carbonate (VC) and lithium bisoxalatoborate 
(LiBOB), for example, react on the surface of the anode to generate a more 
stable Solid Electrolyte Interface (SEI).  Stabilizing the SEI and inhibiting 
the detrimental thermal and redox reactions that can cause electrolyte 
degradation at the electrode interface (both cathode and anode) will lead to 
extended calendar and cycle life and enhanced thermal stability of LIBs. 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the electrolyte composition of Chen, comprising LiPF6 and LiBOB as suitable electrolyte salts that may be used as a mixture (P61-74), to include LiBOB in the above range and to further optimize the amount thereof in order to achieve a desired thickness of the protective layer on the anode, said protective layer on the anode leading to the known beneficial resutls of extended calendar and cycle life and enhacned thermal stability of lithium batteries (LIBs) as taught by Lamanna (P3). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
The combined teaching provides overlapping ranges based on calculated amounts with 
respect to the total electrolyte composition.  A sample calculation is below to demonstrate this feature using specific values selected from the explicitly taught ranges for each of the components above:

    PNG
    media_image7.png
    575
    574
    media_image7.png
    Greyscale

	This is only one example from the ranges taught by Chen as modified by Yamaguchi, and thus there are intrinsically respective ranges for each of a, b, and c  a range that overlap with those claimed when all the values are calculated.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  The prior art thus provides teaching, suggestion, and motivation to arrive at the electrolyte composition with ranges that overlap with those claimed for each of a, b, and c relative to the total weight of the electrolyte composition. 
Regarding claim 12, Chen teaches a lithium ion battery (“an electrochemical cell”) (P8) comprising:
(a) a housing (P9);
 (b) an anode and a cathode disposed in the housing and in ionically conductive contact with one another (P10);
(c) the electrolyte composition of claim 1 (rejections of claim 1 entirely incorporated into the present rejection) disposed in the housing and providing an ionically conductive pathway between the anode and the cathode (P11); and
(d) a porous separator between the anode and the cathode (P12; see also P8-25, not limited to full disclosure).
Regarding claim 13, Chen teaches the electrochemical cell is a lithium ion battery (P8, full disclosure).
Regarding claim 14, Chen teaches the anode comprises an anode active material that is lithium titanate or graphite (P38, 131, claim 19).
Regarding claims 15 and 16, Chen teaches wherein the cathode comprises a cathode active material that is a lithium-containing manganese composite oxide represented by the formula below with corresponding amounts for each of the variables (P15):

    PNG
    media_image8.png
    289
    511
    media_image8.png
    Greyscale

This is the identical material taught in the instance disclosure as achieving the features of exhibiting greater than 30 mAh/g capacity in the potential range greater than 4.6 V versus a Li/Li+ reference electrode (claim 15) and being capable of charged to a potential greater than or equal to 4.20 V versus a Li/Li+ reference electrode (claim 16) (see P61 of the PGPUB of the instant disclosure).  Moreover, regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).  Thus, the material above intrinsically achieves the claimed features given it is the same composition as that taught in the instant disclosure that achieves the features claimed (P61).  
Regarding claim 17, Chen teaches wherein the cathode comprises a cathode active material, wherein the cathode active material is a lithium-containing manganese composite oxide represented by the formula below with corresponding amounts for each of the variables (P15) which anticipates the subject matter presented (see also examples of Chen which present anticipatory examples):

    PNG
    media_image8.png
    289
    511
    media_image8.png
    Greyscale

Regarding claim 19, Chen teaches a computer, a camera, a radio, a power tool, a telecommunication device or a transportation device comprising the electrochemical cell of claim 12 (P84; claim 21).	

6.	The rejections of claim 18 under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2013/033595) (published March 7 2013) (using US 2014/0248529 as a copy thereof with citations thereto) in view of any of the following individual references:
Tokuda et al. (US 2013/0216919) (“Rejection A”); or
Jow et al. (US 7,172,834) (“Rejection B”); or
Yamaguchi et al. (US 2005/0196670) and Lamanna et al. (US 2014/0093783) (“Rejection C”) 
as applied to at least claims 1 and 12 above, and further in view of Han et al. (US 2014/0127583) are each maintained.
Regarding claim 18, Chen teaches the use of a spinel cathode material represented by the following formula (P15):

    PNG
    media_image8.png
    289
    511
    media_image8.png
    Greyscale

Chen does not teach the use of a layered cathode material reading on the formula presented.  In the same field of endeavor, Han teaches analogous art of a lithium secondary battery including a cathode including a first cathode active material represented by Formula 1 having a layered structure (abstract; P9), and a second cathode active material represented by Formula 2 having a spinel structure (abstract; P12), wherein the second active material is analogous to the spinel material taught by Chen.  Formula 1 of the layered cathode material of Han is a formula that presents the same materials with each of the variables overlapping the ranges presented for the material of claim 18 (P9), and Han further teaches examples of layered cathode materials that are species of the genus claimed:  Li(Ni0.5Mn0.3Co0.2)O2 or Li(Ni1/3Mn1/3Co1/3)O2 (P19).  Han teaches that the mixture of a layered-structured lithium transitional metal oxide and a spinel-structure lithium manganese oxide provides a lithium secondary battery achieving output characteristics well suited to electric vehicles and the like and also exhibits enhanced energy density characteristics (P67).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the cathode active material of Chen such that it includes a mixture of the spinel-structure lithium manganese oxide of Formula IB taught by Chen in combination with a layered cathode material such as Li(Ni0.5Mn0.3Co0.2)O2 or Li(Ni1/3Mn1/3Co1/3)O2 as taught by Han (P19) given Han teaches it is a known technique to provide a mixture of a layered-structured lithium transitional metal oxide and a spinel-structure lithium manganese oxide as a cathode material of a lithium secondary battery in order to provide the known results of a lithium secondary battery achieving output characteristics well suited to electric vehicles and the like and also exhibiting enhanced energy density characteristics (P67, not limited to full disclosure).
Response to Arguments
7.	 Applicant's arguments filed 8/15/2022 with respect to the prior art rejections previously presented have been fully considered but they are not persuasive.  Applicant’s arguments are reproduced below and followed by Examiner response sections that are respectfully submitted.
	1)  Claim 1 is amended such that the amount of lithium bis(oxalato)borate is 0.5 to 2.0% by weight as supported in paragraph [0033] of the published specification and the amount of fluoroethylene carbonate is 1.0 to 5.0% by weight as supported in paragraph [0040] of the published specification. Applicant notes that on pages 16-18 of the Office Action, the Examiner indicated that the previous amendment to the amount of lithium bis(oxalato)borate would constitute new matter should the showing of unexpected results be successful. Without acquiescing to the propriety of such a statement, Applicant amends claim 1 to ensure no future new matter rejections are raised.

	Response:  This corrects the LiBOB range (component c) to what is originally taught in the specification; however, Applicant does not address the following (reproduced from Final Office Action mailed 2/15/2022, page 16):
In each of the six Office Actions from 7/1/2019 onward, the following has been presented by the Examiner in terms of claim interpretation:   
	As also previously noted, with respect to the ranges as claimed, the instant specification notes the following:  


    PNG
    media_image1.png
    113
    633
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    27
    563
    media_image2.png
    Greyscale


Thus, all claimed ranges are considered to include slight variations above and below the stated ranges such that, for example, “in a range of 2 to 5 percent” is interpreted as “in a range from [about] 2 to [about] 5 percent by weight.”  

If the range and its end points are considered critical and relied upon for unexpected results, then the above paragraph would have to be deleted from the specification as it allows for each of the ranges to be interpreted more broadly than just the end points presented.
	2)  Applicant maintains that a person of ordinary skill in the art would not have arrived at the prior claimed composition for at least the reasons provided in the response dated September 13, 2021. 
Specifically, Applicant respectfully submits that the amended claims are associated with greater than expected results in view of the cited art. "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). As shown in the Examples provided in the specification, compositions that include CH3CO2CH2CF2H (DFEA), ethylene carbonate (EC), lithium bis(oxalato)borate (LiBOB), fluoroethylene carbonate (FEC) and lithium hexafluorophosphate (LiPF6) provide improved results when compared to comparative compositions. 
In particular, electrolyte compositions 3 and 4 shown in Table 1 include DFEA, EC, FEC and LiBOB. A number of comparative compositions were prepared to demonstrate that the presently claimed composition results in a synergistic effect that dramatically improves cycle life. For example, comparative composition A does not include FEC or LiBOB, but it includes the same4210995 5 Application No. 14/490,785 Docket No.: 17987-095001After Final Office Action of February 15, 2022amounts of DFEA and EC as compositions 3 and 4. Comparative composition G does not include EC, but instead includes FEC in its place. Comparative compositions H and J include ethylmethyl carbonate (EMC) instead of DFEA (H does not include LiBOB and J does). 
As shown in Tables 4 and 5, compositions 3 and 4, in accordance with the presently claimed composition, outperform all comparative compositions significantly in terms of cycle life. For example, and as shown in Table 4, compositions 3 and 4 achieve an 80% cycle life of 478 and 626, respectively, when tested in a coin cell. All comparative compositions tested in coin cells had an 80% cycle life that was significantly lower, with the highest being 288. In the pouch cell data shown in Table 5, the pouch cells made from composition 3 achieved an 80% cycle life of 273 and 263 while the pouch cells made from comparative composition G achieved only 198 and 155. Thus, compositions in accordance with the pending claims significantly outperform all comparative compositions tested. 
	Chen teaches in the examples compositions that include DFEA, FEC and EC, which would be similar to comparative compositions K and L of the present application. However, Chen does not recognize the improved properties achieved by adding LiBOB to the composition. As shown in Table 4, compositions K and L achieve an 80% cycle life of 67 and 158, respectively, while the inventive composition achieves 626, as noted above. Applicant, therefore, respectfully asserts that the presently claimed composition provides an unexpected result synergistic effect that results in unexpectedly improved properties in view of Chen. 
	
	Response:  Applicant’s argument is that the electrolyte composition as claimed achieves an unexpected result because all five components are present versus compositions that do not include all five components; however, the primary reference to Chen teaches all five components.  Accordingly, unexpected results cannot be shown for the combination of all five components as this is explicitly taught in the prior art—the only deficiency of Chen is with respect to the specific amount of LiBOB utilized which is remedied by the secondary reference(s) as cited in the rejections above.  The argument is essentially that a hypothetical claim of:
“An electrolyte composition consisting essentially of:  CH3CO2CH2CF2H, ethylene carbonate, lithium bis(oxalate)borate, lithium hexafluorophsopahte, and fluoroethylene carbonate”

provides a composition that creates unexpected results [see:  “As shown in the Examples provided in the specification, compositions that include CH3CO2CH2CF2H (DFEA), ethylene carbonate (EC), lithium bis(oxalato)borate (LiBOB), fluoroethylene carbonate (FEC) and lithium hexafluorophosphate (LiPF6) provide improved results when compared to comparative compositions”]; however, Chen explicitly teaches such a composition is known.  Per MPEP 2145:
Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
Granting a patent on the discovery of an unknown but inherent function "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).
The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.  Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990).  In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) discussed in MPEP § 2144 are also pertinent to this issue.
Accordingly, the combination of all five components cannot be the basis for the patentability given the combination of all five components is known in the single reference to Chen.  
	Furthermore, it is noted that while a greater than expected result is indeed pertinent (see In re Corkill case law cited above in argument), "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  The Examiner has set forth the position that the alleged unexpected results are expected on the basis of the analysis previously provided in the prior Office Action which is further reproduced below in the next response section.	 
	3)  Moving to Tokuda, Tokuda teaches a nonaqueous electrolyte solution and a nonaqueous electrolyte secondary battery. More particularly, Tokuda relates to a nonaqueous electrolyte solution containing a specific cyclic compound having a carbon-carbon triple bond and containing also one or more compounds from among a compound having a cyano group, a cyclic ester compound comprising a sulfur atom and a compound having an isocyanate group. The Examiner relies on Tokuda to teach the claimed amount of LiBOB and asserts on page 5 of the Office Action that Tokuda teaches the blending amount of LiBOB with respect to 100 wt% of the total non-aqueous electrolyte solution is 0.01 - 12 wt%, and preferably 0.1-10 wt%. The examples in Tokuda use a base electrolyte solution of LiPF6 in a mixture of monofluoroethylene carbonate and dimethyl carbonate. Tokuda does not teach or suggest an improvement in properties with the narrowly claimed about of between [?] 0.5 to 2.0% by weight of LiBOB. 
The data clearly shows that the presently claimed amount of LiBOB of between 0.5 to 2.0% by weight is critical to obtaining the unexpectedly good combination of properties. "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). The results discussed above could not have been predicted from the teachings of Tokuda, and thus could not have been obvious to one skilled in the art. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990). For at least these reasons, the pending claims are patentable in view of Chen and Tokuda, and withdrawal of the rejection is respectfully requested. 

	Response:  Applicant switching from the argument that all five compounds create the alleged unexpected result (addressed in response section 2), to the amount of LiBOB creating the alleged unexpected results (i.e., “an improvement of properties”).  Respectfully, Applicant continues to not address the Examiner’s position regarding unexpected results, wherein prosecution is at a standstill because of the failure to address the analysis and case law supporting it set forth by the Examiner which is reproduced below and updated to reflect the broadened numerical ranges presented in the amended claim (reproduced from pages 26-27 of the Non-Final Office Action dated 10/21/2021; pages 18-22 of prior Final Office Action dated 2/15/2022):
The critical deficiencies of the allegation of unexpected results for the amount of LiBOB with respect to the evidence offered are outlined below.  "Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." (MPEP 7160.02(d)) (Examiner emphasis).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); (MPEP 716.02(d)).  
The range presented that is alleged as creating unexpected results is 0.5-2.0% LiBOB.  There is no data with regard to 0.5% LiBOB.  Accordingly, for this reason alone, the argument of unexpected results is not commensurate in scope with the evidenced offered to support.
Furthermore, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range(s) to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).   
There is no data for values outside of either of the endpoints of 0.5% LiBOB or 2.0%  LiBOB.  The data thus does not show what occurs for values outside the range to demonstrate the criticality of the range.  For this additional reason, the argument of unexpected results is not held persuasive.  
The data does not show that the amount of LiBOB, when used with the vast ranges presented for the other constituents provides unexpected results.  The objective evidence offered to support the allegation of unexpected results are the experiments as summarized in Table 1 of the instant application, wherein only two examples include all five components as claimed with LiBOB in the amended range (Examples 3 and 4).  Without calculations being performed, the exact weight percentages are not disclosed for DFEA and EC given P92-93 starts with 70 wt% DFEA: 30 wt% EC to which “enough LiPF6 was added to make a 1 M solution” and to which FEC and LiBOB are added to achieve 2 wt% FEC (for each of Examples 3 and 4) and 2 wt% and 1 wt% LiBOB.  Thus, the only two Examples having all five components have some value of DFEA (calculation needed), some value of EC (calculation needed), 1 M LiPF6, 2 wt% FEC, and then 2 wt% (Example 3) and 1 wt% (Example 4) of LiBOB.
There are thus only two data points (Examples 3 & 4) being relied upon in terms of the showing of unexpected results, wherein this fact alone is enough to show that the objective evidence is not commensurate in scope with the claims that cover a great myriad of possibilities.  See In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.")  Specifically, the claims recite the larger ranges of 30-80 wt% (CH3CO2CH2CF2H or DFEA), 10-60 wt% EC, 0.5- 1.0% LiBOB, 0.2 to 2.0 moles/L LiPF6, and 1.0 to 5.0% FEC.   
The data points that read on the claimed composition do not have its final amount of DFEA or EC disclosed; the amount of LiPF6 is 1 M versus the range presented; the amount of FEC is 2% versus the range presented of 1.0-5.0% FEC; and the amount of LiBOB spans a range of 0.5-2.0%.  Accordingly, analogous to the case law of In re Lindner, there is no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the two compositions tested.  
Therefore, it is concluded that the evidence offered for unexpected results is not commensurate in scope with the claims which the evidence is offered to support such that the allegation of unexpected results is not persuasive on the basis of the case law and analysis above.  

An additional critical deficiency with respect to the alleged unexpected result is that the use of a specified amount of LiBOB within an electrolyte composition provides expected beneficial results (MPEP 716.02(c), reproduced below):
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).

Applicant argues that, “Tokuda does not teach or suggest an improvement in properties
with the narrowly claimed about of between [?] 0.5 to 2.0% by weight of LiBOB.”  The prior art as applied not only teaches the use of LiBOB, but also teaches that improved cycle life, among other benefits, is an expected beneficial result, along with there being an optimal amount of LiBOB that may not always be the largest value:   
Tokuda et al. (US 2013/0216919) (Rejection A) teaches the preferable range of 0.1-10 wt% or less for LiBOB along with:  

    PNG
    media_image9.png
    252
    421
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    226
    418
    media_image10.png
    Greyscale


Jow et al. (US 7,172,834) (“Rejection B”) teaches an electrolyte composition for a lithium battery including a specified salt mixture in which LiPF6 is utilized with the additive salt LiBOB in an amount of 0.1-60 mole percent of the total of the additive salt and electrolyte salt content of the electrolyte (abstract).  The performance characteristics of a lithium battery are enhanced through the use of the electrolyte composition (abstract).  Additionally, see the following quoted sections which discuss the expected beneficial results of including LiBOB in a nonaqueous electrolyte, including higher subsequent cycling capacity (C3/4548):
C2-C3:

    PNG
    media_image11.png
    116
    431
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    80
    422
    media_image12.png
    Greyscale

C3:

    PNG
    media_image13.png
    265
    420
    media_image13.png
    Greyscale

See also Figures 2-7 of Jow which compare various electrolyte compositions with and without LiBOB.  Critically, Jow provides evidence it would be expected that a decrease in the amount of LiBOB may result in improved coin cell performance at a certain point (at least Tables 1, 4, and 8).  For example, Table 1 provides evidence that there is an increase in coulombic efficiency by increasing the amount of LiBOB to a certain value, and then a subsequent decrease in coulombic efficiency at a certain point.  In Table 1, the coulombic efficiency increases with amounts of LiBOB from 0 m to 0.005 m to 0.01 to 0.02 m, and then when increasing from 0.02 m to 0.05 m LiBOB, the coulombic effieciency (CE) decreases from 90.6% to 89.5%.  Thus, Jow does teach that a decrease in the amount of LiBOB may results in improved coin cell performance.  
	Thus, a person having ordinary skill in the art looking at the data of Jow would recognize that for a given electrolyte composition there is some value of LiBOB relative to the secondary salt utilized (LiPF6 or LiBF4) that would be optimal with respect to the amount of LiBOB and the secondary salt, and that this value might not always be the largest value of LiBOB.  Table 1 of Jow is reproduced below:

    PNG
    media_image14.png
    222
    419
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    39
    412
    media_image15.png
    Greyscale


This same trend is shown in at least Tables 4 and 8 of Jow.  Accordingly, the argued beneficial/unexpected result of increased CE by decreasing the amount of LiBOB from 2% to 1% is not unexpected based on the evidence of Jow. 
Furthermore, Yamaguchi et al. (US 2005/0196670) (“Rejection C”) Yamaguchi teaches the concomitant use a first electrolyte salt and second electrolyte salt, and that a coating is formed on the anode by the first electrolyte salt (LiBOB) and high ionic conductivity (LiPF6) can be obtained by the second electrolyte salt (abstract).  Yamaguchi also teaches the use of fluoroethylene carbonate (abstract; P54) (component e as claimed).  Yamaguchi teaches the electrolyte solution improves battery characteristics including cycle characteristics (P11).  The first salt forms a stable coating on the anode so that an irreversible reaction which occurs between the anode and the electrolyte solution can be prevented, an oxidation-decomposition reaction of the electrolyte solution which occurs in the cathode can be prevented, and therefore, battery characteristics such as cycle characteristics and low temperature characteristics can be improved (P16).  As taught by Lamanna et al. (US 2014/0093783), providing a stable coating on the anode by utilizing LiBOB leads to extended calendar and cycle life:
[0003] Stabilizing the electrode/electrolyte interface is a key to 
controlling and minimizing these undesirable reactions and improving the cycle 
life and voltage and temperature performance limits of Li ion batteries.  
Electrolyte additives designed to selectively react with, bond to, or self 
organize at the electrode surface in a way that passivates the interface 
represents one of the simplest and potentially most cost effective ways of 
achieving this goal.  The effect of common electrolyte solvents and additives, 
such as ethylene carbonate (EC), vinylene carbonate (VC), 2-fluoroethylene 
carbonate (FEC), and lithium bisoxalatoborate (LiBOB), on the stability of the 
negative electrode SEI (solid-electrolyte interface) layer is well documented.  
Evidence suggests that vinylene carbonate (VC) and lithium bisoxalatoborate 
(LiBOB), for example, react on the surface of the anode to generate a more 
stable Solid Electrolyte Interface (SEI).  Stabilizing the SEI and inhibiting 
the detrimental thermal and redox reactions that can cause electrolyte 
degradation at the electrode interface (both cathode and anode) will lead to 
extended calendar and cycle life and enhanced thermal stability of LIBs. 

Yamaguchi further explicitly teaches the synergistic effects of LiBOB in conjunction with FEC (component e as claimed) and also utilizing LiPF6):

    PNG
    media_image16.png
    315
    429
    media_image16.png
    Greyscale

Critically, Yamaguchi also provides evidence it would be expected that a decrease in the amount of LiBOB may result in improved coin cell performance at a certain point (Table 1).  Table 1 provides evidence that there is an increase in coulombic efficiency by increasing the amount of LiBOB to a certain value, and then a subsequent decrease in cycle charactersticis (CC) at a certain point.  In Table 1, the CC increases with increasing amounts of LiBOB from 0.005 M to 0.01 to 0.05 up to 0.3, and then when increasing from 0.3 m to 0.4 and onward, the CC decreases as the amount of LiBOB increases.  Thus, Ymaguchi teaches that a decrease in the amount of LiBOB may results in improved coin cell performance.  
	Thus, a person having ordinary skill in the art looking at the data of Yamaguchi would recognize that for a given electrolyte composition there is some value of LiBOB that would be optimal, and that this value might not always be the largest value of LiBOB.  
Chiga (US 2010/0035162) (previously applied) teaches an electrolyte comprising the five components as claimed:  CH3COOCH2CF2H (P18-19, 21); ethylene carbonate (P30), a film forming chemical compound such as LiB(C2O4-)2 (i.e., lithium bis(oxalate)borate or “LiBOB’) (P26); a lithium salt such as LiPF6 (i.e., lithium hexafluorophosphate) that is dissolved in a concentration of 1 mol/l to chain fluorinated carboxylic acid ester (P24); and e) the film forming chemical compound of the electrolyte composition can include more than one type (i.e., “at least one type” —P26) and discloses the use of 4-fluoroethylene carbonate (another name for fluoroethylene carbonate).  Chiga teaches the following:

    PNG
    media_image17.png
    144
    348
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    480
    351
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    86
    351
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    338
    357
    media_image20.png
    Greyscale

	The following five additional evidential references previously cited with respect to the expected beneficial result of utilizing LiBOB within a non-aqueous electrolyte solution for improved cycle life (for a total of six references cited with Lamanna et al. (US 2014/0093783) discussed above and included as a teaching reference in Rejection C, Lamanna’s teachings also being reproduced below for convenience):
Lamanna et al. (US 2014/0093783):
[0003] Stabilizing the electrode/electrolyte interface is a key to 
controlling and minimizing these undesirable reactions and improving the cycle 
life and voltage and temperature performance limits of Li ion batteries.  
Electrolyte additives designed to selectively react with, bond to, or self 
organize at the electrode surface in a way that passivates the interface 
represents one of the simplest and potentially most cost effective ways of 
achieving this goal.  The effect of common electrolyte solvents and additives, 
such as ethylene carbonate (EC), vinylene carbonate (VC), 2-fluoroethylene 
carbonate (FEC), and lithium bisoxalatoborate (LiBOB), on the stability of the 
negative electrode SEI (solid-electrolyte interface) layer is well documented.  
Evidence suggests that vinylene carbonate (VC) and lithium bisoxalatoborate 
(LiBOB), for example, react on the surface of the anode to generate a more 
stable Solid Electrolyte Interface (SEI).  Stabilizing the SEI and inhibiting 
the detrimental thermal and redox reactions that can cause electrolyte 
degradation at the electrode interface (both cathode and anode) will lead to 
extended calendar and cycle life and enhanced thermal stability of LIBs. 

Egorov et al. (US 2013/0236776):

 [0061] The electrolyte may further include an additive selected from lithium 
bis(oxalate)borate (LiBOB), lithium bis(salicylato)borate (LiBSB), and a 
combination thereof.  The lithium bis(oxalate)borate (LiBOB) and/or lithium 
bis(salicylato)borate (LiBSB) improves thermal stability of an electrolyte and 
cycle life of a battery.

Amine et al. (US 2005/0019670):  

[0037] Suitable stabilization additives that, when appropriately blended, 
enhance calendar and cycle life in the lithium based cells include the 
following materials: substituted or unsubstituted organoamines, substituted or 
unsubstituted alkanes, substituted or unsubstituted alkenes, substituted or 
unsubstituted aryl compounds and metal bis(chelato)borates.  Particularly 
suitable are pyridazine, vinyl pyridazine, quinoline, vinyl quinoline, 
pyridine, vinyl pyridine, indole, vinyl indole, triethanol amine, 1,3-dimethyl 
butadiene (DMB), butadiene, biphenyl, vinyl biphenyl, o-terphenyl, 1,2 diphenyl 
ether, N-methyl pyrrole, 1,2-diphenylethane, vinyl ethylene carbonate(VEC), 
vinyl carbonate, imidazole, vinyl imidazole, piperidine, vinyl piperidine, 
pyrimidine, vinyl pyrimidine, pyrazine, vinyl pyrazine, pyrimidine, vinyl 
pyrimidine, isoquinoline, vinyl isoquinoline, quinoxaline, vinyl quinoxaline 
and lithium(chelato)borates such as LiBOB and Li(C2O4)BF2. 
 
Park et al. (US 2009/0068566):  

[0033] The lithium salts can include a first lithium salt including 
LiPF.sub.6; and a second lithium salt selected from the group consisting of 
LiBC.sub.2O.sub.4F.sub.2, LiB(C2O4)2, LiN(SO.sub.2C.sub.2F.sub.5).sub.2, LiN(SO.sub.2CF.sub.3).sub.2, LiBF.sub.4, LiClO.sub.4, and combinations thereof.  The combination of the first and second lithium salts can sufficiently supply lithium salts and inhibit damage to the passivation film, resulting in an improvement of the initial charge and discharge capacity, and the cycle life. 

Lee (US 2009/0068565) teaches analogous art of LiPF6 combined with ethylene carbonate, LiBOB, and FEC (abstract; full disclosure), wherein:  

[0029] The second additive, LiB(C2O4)2, improves the 
cycle-life characteristics of the battery.  As non-limiting examples, the 
second additive may be included in an amount of 0.1 to 5 parts by weight, or 
more specifically, in an amount of 0.2 to 3 parts by weight based on 100 parts 
by weight of the electrolyte.  When the second additive is included in an 
amount of less than 0.1 parts by weight, cycle-life characteristics may not be 
improved sufficiently, while when the second additive is included in an amount 
of more than 5 parts by weight, the electrolyte viscosity may be increased. 

Xu et al. (US 2006/0240322):  

[0011] Therefore it is reasonable to assume that if LiPF.sub.6 and LiBOB are 
mixed into conventional battery solvents, the lithium ion batteries using the 
resulting electrolytic solutions should perform well, especially in terms of 
long cycle life. 

Accordingly, the argued “unexpected” result is not unexpected, wherein one skilled in the art on the basis of the teaching and evidential references as cited would certainly expect beneficial results when LiBOB is utilized within an electrolyte composition with respect to improving the cycle life, and that the optimal amount of LiBOB may not always be the largest value of LiBOB  For this additional reason, the argument of unexpected results is not persuasive.  
	4) Rejection B Claims 1, 12-17, 19 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Chenin view of Jow (US 7,172,834). To the extent that the rejection applies to the claims as amended, it is respectfully traversed as follows. 
Applicant respectfully asserts that the improved results explained above are also unexpected in view of the combination of Chen and Jow.  In the examples, Jow's electrolyte composition includes PC, EC, EMC, and LiBF4. Thus, Jow's composition is quite different from the pending claims, which require DFEA, EC, LiBOB, FEC and LiPF6. As such, Jow also does not recognize the technical effect of the presently claimed composition with regard to improvements in cycle life because Jow fails to disclose a composition that includes DFEA, FEC or LiPF6. Therefore, the technical effect of improved cycle life is also unexpected in view of Jow. 
For at least these reasons, the pending claims are patentable over Chen in view of Jow and withdrawal of the rejection is respectfully requested. 

	Response:  This identical argument was presented in the response filed 9/13/2021.  The Examiner addressed this argument in the Non-Final Office Action mailed 10/21/2021 (pages 29-32; incorporated in entirety and not repeated here).  Prosecution is at a standstill given Applicant is simply reproducing already-presented, identical arguments and is not addressing or responding to the rebuttal provided by the Examiner.
	5)  Rejection C  Claims 1, 12-17, 19 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen in view of Yamaguchi (US2005/0196670) and Lamanna (US 2014/0093783). To the extent that the rejection applies to the claims as amended, it is respectfully traversed as follows. 4210995 8 
Application No. 14/490,785 Docket No.: 17987-095001 After Final Office Action of February 15, 2022 	The pending claims are associated with greater than expected results in view of Chen 
for at least the reasons explained above. Applicant respectfully asserts that the improved results are also unexpected in view of the combination of Chen, Yamaguchi, and Lamanna. 
In the examples, Yamaguchi's electrolyte composition includes LiBOB at from 
between 0.005 mol/1 to 0.66 mol/l. See in Examples, Tables 1 (reproduced in response).
Using the Examiner's calculation as presented on page 12 of the Office Action, reproduced below for convenience, the amount of LiBOB is between 0.068 - 5.79 wt%. 
As explained above, Applicant claims a narrow range of LiBOB that is critical to achieving the best cycle performance, namely 0.5 to 2.0 wt.%. Notably, the cycle and low temperature characteristic taught by Yamaguchi are the best when the LiBOB amount is 0.2 mol/l, corresponding to 2.65 wt%. The claimed amount of LiBOB is not within the optimal range taught in Yamaguchi. Therefore, Yamaguchi does not recognize the technical effect of including an amount of 0.5 to 2.0 wt.% of LiBOB in the composition. 
Moving to Lamanna, the Examiner alleges that Lamanna teaches that a coating formed on the anode by LiBOB creates the known beneficial results of extended calendar and cycle life.  See Office Action, page 10.  While Lamanna generally teaches that the electrode/electrolyte interface is key to improving cycle life, Applicant submits that Lamanna does not teach or suggest that using LiBOB in the claimed amounts leads to unexpected results as described above. 
For at least these reasons, the pending claims are patentable over Chen in view of Yamaguchi and Lamanna and withdrawal of the rejection is respectfully requested. 


Response: :  This identical argument (except changing 1.0 wt% to wt 2.0% to reflect the amended, broadened claim) was presented in the response filed 1/21/2022.  The Examiner addressed this argument in the Final Office Action mailed 2/15/2022 (pages 34-35; incorporated in entirety and not repeated here).  Prosecution is at a standstill given Applicant is simply reproducing already-presented, identical arguments and is not addressing or responding to the rebuttal provided by the Examiner.

Conclusion
7.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729